Exhibit 10.2

QUANTUM CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

Quantum Corporation (the "Company") hereby grants you, [NAME OF DIRECTOR] (the
"Director"), the number of Restricted Stock Units under the Company's
Nonemployee Director Equity Incentive Plan (the "Plan") indicated below. Subject
to the provisions of Appendix A and of the Plan, the principal features of this
award are as follows:

Number of Restricted Stock Units:

[NUMBER]      

Scheduled Vesting Dates

:  

Number of Units

:  

[DATE]

 

[NUMBER]

 

[DATE]

 

[NUMBER]

 

[DATE]

 

[NUMBER]

         

Termination Date:

[DATE]      

 

IMPORTANT:

By electronically accepting this award, you agree that this award is subject to
all of the terms and conditions contained in Appendix A and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in Paragraphs 3
through 5 of Appendix A. Especially, you consent that the Company may use and
transfer your personal information as described in Paragraph 24 of the
Agreement. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF THIS GRANT.

In addition, by accepting this award, you agree to the following: "This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement." Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company's expense by requesting one from the Company's Stock Administration
Department (see paragraph 12 below). If you prefer not to electronically sign
this Agreement, you may accept this Agreement by signing a paper copy of the
Agreement and delivering it to the Company's Stock Administration Department.

APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

Grant
. The Company hereby grants to the Director under the Plan the number of
Restricted Stock Units indicated on the first page of this Agreement, subject to
the terms and conditions set forth in this Agreement and the Plan. When Shares
are paid to the Director in payment for the Restricted Stock Units, par value
will be deemed paid by the Director for each Restricted Stock Unit by past
services rendered by the Director and will be subject to the appropriate tax
withholdings.
Company's Obligation to Pay
. On any date, a Restricted Stock Unit has a value equal to the Fair Market
Value of one Share. Unless and until the Restricted Stock Units have vested in
accordance with the Vesting Schedule set forth on the first page of this
Agreement, the Director will have no right to payment of the Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, Restricted
Stock Units represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
Vesting Schedule
. Except as provided in paragraph 4, and subject to paragraph 5, the Restricted
Stock Units subject to this grant will vest as to the number of Restricted Stock
Units, and on the dates shown, on the first page of this Agreement, but in each
case, only if the Director remains a member of the Company's Board of Directors
through the applicable vesting date(s).
Committee Discretion
. The Committee, in its discretion, may accelerate the vesting of all or a
portion of the Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having been earned (vested) as of the date specified by the Committee.
If the Committee, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the Restricted Stock Units, the payment
of such accelerated Restricted Stock Units nevertheless shall be made at the
same time or times as if such Restricted Stock Units had vested in accordance
with the vesting schedule set forth on the first page of this Agreement (whether
or not the Director remains employed by the Company or by one of its
Subsidiaries as of such date(s)), unless an earlier payment date, in the
judgment of the Committee, would not cause the Director to incur an additional
tax under Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the "Code"), and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder ("Section 409A").
Forfeiture
. Notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested pursuant to paragraphs 3 or 4 will
be forfeited and cancelled automatically on the first to occur of (a) the date
the Director is no longer a member of the Company's Board of Directors or (b)
the Termination Date set forth on first page of this Agreement.
Payment after Vesting
. Restricted Stock Units that vest will be paid to the Director (or in the event
of the Director's death, to his or her estate) in Shares as soon as practicable
following the date of vesting. Notwithstanding the foregoing, and if permitted
by the Committee, the Director may elect to defer the payout of vested
Restricted Stock Units by properly completing and submitting a Restricted Stock
Unit Deferral Election to the Company in accordance with the directions on the
Election form. Notwithstanding the foregoing, if the Director is a "specified
employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, any Restricted Stock Units that vest on account of the
Director's "separation from service" (within the meaning of Section
409A(a)(2)(A)(i) of the Code) will be paid to the Director (or in the event of
the Director's death, to his or her estate) no earlier than six (6) months and
one (1) day following the date the Director ceases to be a member of the Board
of Directors, subject to Section 8.
Death of the Director
. Any distribution or delivery to be made to the Director under this Agreement
will, if the Director is then deceased, be made to the administrator or executor
of the Director's estate. Any such transferee must furnish the Company with (a)
written notice of his or her status as transferee, and (b) evidence satisfactory
to the Company to establish the validity of the transfer and compliance with any
laws or regulations pertaining to said transfer.
Withholding of Taxes
. The Company may withhold a portion of the payment due with respect to vested
Restricted Stock Units that has an aggregate market value sufficient to pay the
federal, state and local income, employment and any other applicable taxes
required to be withheld by the Company. Notwithstanding any contrary provision
of this Agreement, no payment will be made to the Director (or his or her
estate) for Restricted Stock Units unless and until satisfactory arrangements
(as determined by the Committee) have been made by the Director with respect to
the payment of any income and other taxes that the Company determines must be
withheld or collected with respect to the Director's vested Restricted Stock
Units. In addition, the Director agrees that the Company may withhold from
amounts otherwise due to the Director, including compensation payable to the
Director, to the extent necessary to satisfy any withholding obligation that may
arise with respect to the Restricted Stock Units prior to payment of vested
Restricted Stock Units. All income and other taxes related to this award of
Restricted Stock Units and any Shares delivered in payment thereof are the sole
responsibility of the Director. By accepting this award, the Director expressly
consents to the withholding of Shares and to any additional cash withholding as
provided for in this Paragraph 8.
Rights as Stockholder
. Neither the Director nor any person claiming under or through the Director
will have any of the rights or privileges of a stockholder of the Company in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Director.
Except as provided in paragraph 11, after such issuance, recordation, and
delivery, the Director will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
No Effect on Service
. The terms of the Director's service with the Company, whether as a member of
the Board of Directors or otherwise, will be determined from time to time by the
Company, and the Company will have the right, which is hereby expressly
reserved, to terminate or change the terms of the service of the Director at any
time for any reason whatsoever, with or without good cause. The transactions
contemplated hereunder and the vesting schedule set forth on the first page of
this Agreement do not constitute an express or implied promise of continued
service as a member of the Board of Directors for any period of time.
Changes in Shares
. In the event that as a result of a stock dividend, stock split,
reclassification, recapitalization, combination of Shares or the adjustment in
capital stock of the Company or otherwise, or as a result of a merger,
consolidation, spin-off or other reorganization, the Restricted Stock Units will
be increased, reduced or otherwise changed, and by virtue of any such change the
Director will in his capacity as owner of unvested Restricted Stock Units which
have been awarded to him (the "Prior Units") be entitled to new or additional or
different restricted stock units, cash, or securities (other than rights or
warrants to purchase securities), such new or additional or different restricted
stock units, cash, or securities will thereupon be considered to be unvested
Restricted Stock Units and will be subject to all of the conditions and
restrictions which were applicable to the Prior Units pursuant to this Agreement
and the Plan. If the Director receives rights or warrants with respect to any
Prior Units, such rights or warrants may be held or exercised by the Director,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Units pursuant to the Plan and this Agreement. The Committee in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional units, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.
Address for Notices
. Any notice to be given to the Company under the terms of this Agreement will
be addressed to the Company, in care of the Company's Stock Administration
Department, at Quantum Corporation, 1650 Technology Drive, Suite 700, San Jose,
CA 95110, or at such other address as the Company may hereafter designate in
writing.
Grant is Not Transferable
. Except to the limited extent provided in paragraph 7 above, this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
Restrictions on Sale of Securities
. The Shares issued as payment for vested Restricted Stock Units under this
Agreement will be registered under U.S. federal securities laws and will be
freely tradable upon receipt. However, a Director's subsequent sale of the
Shares may be subject to any market blackout-period that may be imposed by the
Company and must comply with the Company's insider trading policies, and any
other applicable securities laws.
Binding Agreement
. Subject to the limitation on the transferability of this grant contained
herein, this Agreement will be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors, and assigns of the parties
hereto.
Additional Conditions to Issuance of Certificates for Shares
. If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the settlement
of Restricted Stock Units pursuant to paragraph 6, such settlement will not
occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
Plan Governs
. This Agreement is subject to all terms and provisions of the Plan. In the
event of a conflict between one or more provisions of this Agreement and one or
more provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Agreement will have the meaning set forth in
the Plan.
Committee Authority
. The Committee will have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation, and application of
the Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Committee in good faith will be final and binding
upon the Director, the Company, and all other interested persons. No person
acting as the Committee will be personally liable for any action, determination,
or interpretation made in good faith with respect to the Plan or this Agreement.
Captions
. Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Agreement Severable
. In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
Modifications to the Agreement
. This Agreement constitutes the entire understanding of the parties on the
subjects covered. The Director expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Agreement
or the Plan can be made only in an express written agreement executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Director, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with these Restricted Stock Units (including settlement or payment
thereof).
Amendment, Suspension or Termination of the Plan
. By accepting this award, the Director expressly warrants that he or she has
received a right to an equity based award under the Plan, and has received,
read, and understood a description of the Plan. The Director understands that
the Plan is discretionary in nature and may be modified, suspended, or
terminated by the Company at any time.
Notice of Governing Law
. This award of Restricted Stock Units shall be governed by, and construed in
accordance with, the laws of the State of California,

without regard to principles of conflict of laws.
Data Privacy Notice.

All of Director's information that is described or referenced in this Agreement
and the Plan may be used by the Company and its Subsidiaries and affiliates to
administer and manage Director's participation in the Plan. Director understands
that he or she may contact the Company's international privacy officer if
Director needs to update or correct any of the information. The Company will
transfer this information to, and store this information in one or several of
its U.S. offices. In addition, if necessary to administer and manage Director's
participation in the Plan, the Company may transfer to, or share this
information with its Subsidiaries and affiliates and any third party agents
acting on the Company's behalf to provide services to Director, or any other
third parties or governmental agencies, as required or permitted by law. In
particular, without limitation, the Company has engaged eTrade and any entity
controlled by, controlling, or under common control with eTrade ("eTrade's
affiliates"; and together with eTrade collectively "eTrade") to provide
brokerage services and to help administer the Company's stock plans. eTrade is
acting primarily as a data processing agent under the Company's instructions and
directions, but eTrade reserved the right to share Director's information with
eTrade's affiliates. Except as provided in this Paragraph 24 or as required or
permitted by law, the Company will not disclose Director's information outside
the Company without Director's consent.

Unless Director notifies Company within 30 days of the grant of the Restricted
Stock Units the Company may use and transfer Director's personal information as
described in this Paragraph 24, particularly as it concerns transfers to eTrade.
Director understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.

Electronic Delivery
. The Company may, in its sole discretion, decide to deliver any documents
related to this or future grants of Restricted Stock Units by electronic means
or to request Director's consent to participate in the Plan by electronic means.
Director hereby consents to receive such documents by electronic delivery and,
if requested, to accept this or future grants of Restricted Stock Units through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

o O o